216 Ga. App. 427 (1995)
ANDREW
v.
THE STATE.
A94A1976.
Court of Appeals of Georgia.
Decided February 1, 1995.
Reconsideration Denied February 28, 1995.
Robert K. Ballew, David M. Rosenberg, William B. Herndon, for appellant.
Thomas W. Andrew III, pro se.
Lewis R. Slaton, District Attorney, Jamie L. Mack, Carole E. Wall, Assistant District Attorneys, for appellee.
BIRDSONG, Presiding Judge.
Thomas William Andrew III, appeals his conviction for the child molestation of his daughter. Although the indictment alleged that he molested his daughter with the intent to arouse and satisfy his sexual desires, Andrew contends the evidence at trial was insufficient for the jury to find him guilty of child molestation beyond a reasonable doubt because there was no evidence that he molested his daughter with the intent to arouse and satisfy his own sexual desires and no evidence of his sexual arousal. Held:
"A person commits the offense of child molestation when he does any immoral or indecent act to or in the presence of or with any child under the age of 14 years with the intent to arouse or satisfy the sexual desires of either the child or the person." OCGA § 16-6-4 (a). Although sexual gratification is an element of the crime (Staggers v. State, 120 Ga. App. 875, 877 (172 SE2d 462)), in Hathcock v. State, 214 Ga. App. 188, 190 (447 SE2d 104), this court held that it could be *428 inferred from the fact that the defendant exposed himself to a child that he had the intent to arouse or satisfy his sexual desires. We find that holding applicable to this appeal. "`Intent. . . is a question of fact to be determined upon consideration of the words, conduct, demeanor, motive, and all other circumstances connected with the act for which the accused is prosecuted. OCGA § 16-2-6.' (Citation and punctuation omitted.) Worley v. State, 193 Ga. App. 58, 60 (3) (386 SE2d 879) (1989)." Id. Considering Andrew's conduct as shown by the acts testified to by his daughter, and especially her testimony that Andrew tickled her vagina and on more than one occasion when she was in bed at night Andrew pressed a hard, oval shaped object that was long like a pen against her vagina, we are satisfied that this evidence was sufficient of his intent to gratify his sexual desire to allow rational finders of fact to find Andrew guilty of child molestation beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560).
Judgment affirmed. Blackburn and Ruffin, JJ., concur.